United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-50932
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

WARREN KENNETH NELSON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:05-CR-256-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Warren Kenneth Nelson appeals from his jury verdict

conviction and sentence for passing a counterfeit United States

Treasury check.   He argues that the evidence produced at trial

was insufficient to support the jury’s verdict.    Nelson properly

preserved this issue for appeal.     See United States v. Moreno,

185 F.3d 465, 470 (5th Cir. 1999).    Viewing the evidence in the

light most favorable to the verdict, a rational trier of fact

could have found that the Government proved all the essential

elements of Nelson’s offense beyond a reasonable doubt.       See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50932
                                  -2-

United States v. Lankford, 196 F.3d 563, 575 (5th Cir. 1999).

Nelson also argues that the district court erred by providing the

jury with a deliberate ignorance instruction.   Our review of the

evidence shows that the deliberate ignorance instruction was

warranted in this case.   See United States v. Saucedo-Munoz, 307

F.3d 344, 348 (5th Cir. 2002).

     Nelson argues that the district court erred in determining

the amount of restitution and in ordering the payment of

restitution in a lump sum.    Due to Nelson’s failure to object in

district court on these specific bases, his challenge to the

restitution order is reviewed only for plain error.    See United

States v. Garza, 429 F.3d 165, 169 (5th Cir. 2005).   Nelson has

failed to make such a showing.

     Accordingly, the district court’s judgment is AFFIRMED.